
	

113 HRES 602 IH: Recognizing the 96th anniversary of the founding of the Democratic Republic of Azerbaijan.
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 602
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mr. Stockman submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the 96th anniversary of the founding of the Democratic Republic of Azerbaijan.
	
	Whereas, on May 28, 1918, the Democratic Republic of Azerbaijan was proclaimed the world’s first
			 secular Muslim parliamentary democratic republic;Whereas the Democratic Republic of Azerbaijan was granted diplomatic recognition by the United
			 States and other democratic nations;Whereas Azerbaijan granted universal suffrage in 1918, making it the first majority Muslim country
			 to give women the right to vote;Whereas after the collapse of the Soviet Union the United States established full diplomatic ties
			 with the Republic of Azerbaijan in 1992;Whereas successive U.S. administrations have expressed support for Azerbaijani development of
			 energy resources in the Caspian Sea region, including construction of the
			 landmark Baku-Tbilisi-Ceyhan oil pipeline and the Baku-Tbilisi-Erzerum gas
			 pipeline that are main arteries for delivering Caspian energy resources to
			 global markets;Whereas completion of the Southern Gas Corridor will increase European energy security by
			 increasing the amount of natural gas flowing from the Caspian Sea to
			 American allies in Europe;Whereas in a recent letter to Azerbaijan’s President, Secretary of State John Kerry wrote, Azerbaijan is becoming a new reliable member of world energy resources and helps ensure Europe’s
			 energy security. The implementation of the Southern Gas Corridor after a
			 long hard work, besides benefitting the consortium’s numerous partners and
			 neighbors, will strengthen the independence of Azerbaijan;Whereas the Republic of Azerbaijan is an important strategic partner of the United States, and
			 Azerbaijani troops serve shoulder to shoulder with U.S. soldiers in
			 Afghanistan, as they previously did in Iraq and Kosovo;Whereas Azerbaijan and the U.S. cooperate in countering terrorism, nuclear proliferation, and
			 narcotics trafficking;Whereas Azerbaijan maintains close, friendly ties with Israel—America’s vital ally in the Middle
			 East—and provides 40 percent of Israel’s oil consumption;Whereas Azerbaijan is home to Muslim, Christian, and Jewish communities and has been praised for
			 its religious tolerance by the European Parliament;Whereas Azerbaijan’s Jewish community has resided in Azerbaijan for 2,500 years without
			 persecution; andWhereas Azerbaijan supports peace and stability in the Caspian Sea region: 
Now, therefore, be it
		That the House of Representatives—
			(1)extends warm congratulations and best wishes to the people of Azerbaijan as they celebrate Republic
			 Day on the 96th anniversary of the founding of the Democratic Republic of
			 Azerbaijan;(2)notes the important role that Azerbaijan plays in ensuring the energy security of Israel and other
			 American allies in Europe; and(3)expresses support for continued cooperation between the United States and Azerbaijan on energy,
			 security, and other matters.
